Title: From James Madison to William Bingham, 14 April 1803
From: Madison, James
To: Bingham, William


Sir,
Department of State 14. April 1803.
Your two letters respecting the Brig Hope, for the proceeds of whose cargo certain persons in Massachusetts have obtained a judgment against you, have been referred to the Attorney General: but his present opinion is in unison with the former that the United States are under no engagement to indemnify you from the effects of that judgment. Even did such an obligation exist, as no legal provision has been made for carrying it into effect, the recourse to Congress was inevitable; and that your agents and not the Executive should be the channel of it, was prescribed by the sentiments of the Attorney General on the case. Every information and document respecting it which they may judge useful in enforcing their representations will be cheerfully rendered to them on application.
Agreeably to your request I enclose a certified copy of the Marquis de Bouille’s certificate. I am &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Enclosure not found.



   
   See Levi Lincoln to JM, 18 Mar. 1803.



   
   See Bingham to JM, 12 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:571–72).


